Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10-11, 13-14, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “substantially equidistant” in claim 5 is a relative term which renders the claim indefinite. The term “substantially equidistant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what distance of separation is being claimed.
The term “substantially maximum amount of displacement” in claims 10-11 is a relative term which renders the claim indefinite. The term “substantially maximum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what level of displacement is being claimed.
Claim 13 recites the limitation: “an imaging device” in line 2. It is unclear whether or not this is in reference to the imaging device of claim 1, which is incorporated into claim 13. For examination purposes it has been assumed that the imaging device of line 2 is in reference to the imaging device of claim 1.
The term “substantially square” in claim 14 is a relative term which renders the claim indefinite. The term “substantially square” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what shape is being claimed.
Claim 19 recites the limitation "the housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it has been assumed that the limitation refers to the holder section.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arditi et al. (DE4217559A1) in view of Katsumi et al. (WO2017022382A1).
Regarding claims 1, 10 and 12-14, Arditi et al. teaches a cleaning device and an imaging unit (see abstract) comprising: a cylindrical holder section 6 (reads on claim 14) that holds an imaging device 3; a light transmissive member 1 provided in a visual field of the imaging device 3; a vibrator section 2 that vibrates the light transmissive member 1; and a discharge section (see nozzle 5 and associated piping) that is capable of discharging a cleaning liquid; wherein the cleaning liquid discharged by the discharge section is capable of reaching a surface of a side of the light transmissive member 1 that is opposite to a side thereof adjacent to the imaging device 3 (see figures 1-3 and pages 5-7 of the translation). Arditi et al. does not explicitly teach that cleaning liquid is discharged onto a portion of the light transmissive member that exhibits a relatively lower displacement than another portion of the light transmissive member. However, Arditi et al. teaches that cleaning liquid is applied to the light transmissive member so as to provide a cleaning effect; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the direction of the cleaning liquid may be chosen so as to optimize the cleaning effect for the particular application. Katsumi et al. teaches a cleaning device (see abstract) comprising: a holder section 11 that holds an imaging device 5, 6; a light-transmissive member 2 provided in a visual field of the imaging device 5, 6; a vibrator section 12 that vibrates the light transmissive member 2; and that the displacement of the light transmissive member 2 may differ in different portions of the light transmissive member 2, and may be at a maximum at an apex portion of the light transmissive member 2, where it may reach 1 micrometer or more (reads on claim 12) (see figures 1, 5-10 and pages 9-12, 16-17 of the translation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the direction of the cleaning fluid in Arditi et al., as shown in figure 2, is toward a portion of the surface of the light transmissive member that exhibits a relatively lower displacement than the apex of the light transmissive member, as shown to be known and conventional by Katsumi et al. Hence, Arditi et al. teaches in figure 2 that the optical axis of the imaging device 3 passes through the portion of the surface of the light transmissive member 1 that exhibits a maximum amount of displacement (reads on claim 10). Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Regarding claims 2-5, Arditi et al. and Katsumi et al. together teach the limitations of claim 1. Arditi et al. teaches in figures 1-3 and pages 5-7 of the translation that the discharge section includes a plurality of cavities 5 (reads on claim 3) that discharge the cleaning liquid at a position outside of the visual field (reads on claim 2), wherein one of the plurality of cavities 5 and another one of the plurality of cavities 5 oppose each other with respect to a center of the light transmissive member 1 (reads on claim 4), and are equidistant with each other around the light transmissive member 1 (reads on claim 5).
Regarding claim 6, Arditi et al. and Katsumi et al. together teach the limitations of claim 3. Arditi et al. does not explicitly teach that the spacing between the plurality of cavities is different. However, since Arditi et al. teaches that the cavities 5 are disposed so as to direct cleaning fluid onto the light transmissive member 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the locations of the cavities may be chosen so as to optimize the cleaning effect for the desired application. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 8, 19-20, Arditi et al. and Katsumi et al. together teach the limitations of claim 2. Arditi et al. teaches in figures 2-3 that the at least one cavity 5 may be disposed in a guide portion (see area formed by portion extending from 1 and connecting with bent portion of 6) provided around the periphery of the light transmissive member 1 (reads on claim 8); and that the guide portion may be annularly shaped and fixed to the holder section 6 (reads on claim 19); wherein the at least one cavity 5 is disposed at an inner circumferential surface of the guide portion (reads on claim 20). 
Regarding claim 11, Arditi et al. and Katsumi et al. together teach the limitations of claim 1. Arditi et al. teaches in pages 6-7 of the translation that the nature of the oscillation of the light transmissive member 1 depends in part on the shapes and thicknesses of the constituent parts, including the light transmissive member, that are connected to the vibrator section 2; and that the shapes and thicknesses may be chosen based on the desired oscillational properties and resulting optics. Arditi et al. does not explicitly teach that the optical axis of the imaging device passes through a portion of the surface of the light transmissive member that does not exhibit a maximum amount of displacement. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the optical axis may not pass through a portion of the surface of the light transmissive member that does not exhibit a maximum amount of displacement, since the shapes and thicknesses of the light transmissive member may be chosen so as to optimize the optics for the particular application. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 15, Arditi et al. and Katsumi et al. together teach the limitations of claim 1. Arditi et al. does not explicitly teach that the holder section 6 is fixed to a base plate. Katsumi et al. teaches in figure 1 and pages 9-10 of the translation that the holder section 11 may be fixed to a base plate 4a on an end opposite to an end of the holder section 11 adjacent to the vibrator section 12; thereby providing mechanical support for the holder section. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a base plate may be fixed to the holder section in the modified system by Arditi et al. so as to provide the expected mechanical support to the holder section, as shown to be known and conventional by Katsumi et al.
Regarding claim 16, Arditi et al. and Katsumi et al. together teach the limitations of claim 1. Arditi et al. teaches in the abstract, pages 5-7 of the translation that the vibrator section 2 is a piezoelectric vibrator that may include two cylindrically shaped piezoelectric plates (see e.g. 10, 10’).
Regarding claims 17-18, Arditi et al. and Katsumi et al. together teach the limitations of claim 1. Arditi et al. does not explicitly teach the displacement of the light transmissive member. Katsumi et al. teaches in figures 1, 5-10 and pages 9-12, 16-17 of the translation that the center portion (corresponding to the apex) of the light transmissive member may exhibit an amount of displacement larger than that of a peripheral portion of the surface of the light transmissive member (reads on claim 17) and that the vibrator section 12 may vibrate the light transmissive member 2 in a respiratory vibration mode and in a longitudinal vibration mode (reads on claim 18), which may be utilized to provide efficient vibration. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the vibrator section may be vibrated in respiratory and longitudinal modes such that the displacement at a center portion of the light transmissive member exhibits a maximum displacement so as to provide efficient vibration, as shown to be known and conventional by Katsumi et al. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arditi et al. (DE4217559A1) in view of Katsumi et al. (WO2017022382A1) as applied to claim 3 and further in view of Zhao et al. (US20170036647).
Regarding claim 7, Arditi et al. and Katsumi et al. together teach the limitations of claim 3. Arditi et al. does not teach that the plurality of cavities have different shapes. Zhao et al. teaches a cleaning device (see abstract) and that nozzle openings may be shaped based on the desired type of spray pattern (see paragraphs [0031], [0092] and [0101]). Since both Arditi et al. and Zhao et al. teach cleaning devices with spray nozzles it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the shapes of the openings of the plurality of cavities may be chosen based on the desired spray pattern, so as to optimize the cleaning effect for the particular application. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arditi et al. (DE4217559A1) in view of Katsumi et al. (WO2017022382A1) as applied to claim 3 and further in view of Shields et al. (DE102014116681A1).
Regarding claim 9, Arditi et al. and Katsumi et al. together teach the limitations of claim 2. Arditi et al. does not teach that the discharge section moves the at least one cavity around the visual field of the light-transmissive member. Shields et al. teaches a cleaning device (see abstract) wherein the at least one cavity 6 may be moved around the visual field of the light transmissive member 11 by discharge section 2, thereby allowing for a more efficient cleaning capacity (see pages 6, 10-11 of the translation, figures 2-3, 6a-b). Since both Arditi et al. and Shields et al. teach cleaning devices with spray nozzles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the at least one cavity in the modified system by Arditi et al. may be moved around the visual field of the light transmissive member by the discharge section so as to allow for improved and more efficient cleaning, as shown to be known and conventional by Shields et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711